—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Garry, J.), dated January 27, 2000, which granted the motion of the defendant M.R.O.D. Realty Corp. for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The plaintiff Yevgeny Louniakov alleges that on May 17, 1996, he tripped on a defect on the stairs at premises owned by the respondent M.R.O.D. Realty Corp. (hereinafter MROD). He testified at his examination before trial that he tripped on a crack on the third step from the top on the second flight of stairs. This evidence adequately describes both the location of his fall and the particular defect that he alleges was the proximate cause of his fall. Viewing this evidence in the light most favorable to the party opposing the motion for summary judgment (see, Negri v Stop & Shop, 65 NY2d 625), we conclude that after the respondent MROD made out a prima facie case for summary judgment, the plaintiffs raised issues of fact concerning whether there was a defect and, if so, whether it was a proximate cause of the injury (cf., Farrar v Teicholz, 173 *658AD2d 674). Accordingly, summary judgment was improperly granted. Ritter, J. P., Santucci, Goldstein and Crane, JJ., concur.